

Exhibit 10.3


FIRST AMENDMENT TO THE
EXTERRAN CORPORATION
DEFERRED COMPENSATION PLAN




This First Amendment to the Exterran Corporation Deferred Compensation Plan (the
“Plan”) is hereby adopted by Exterran Energy Solutions, L.P. (the “Company”).


W I T N E S S E T H


WHEREAS, the Company previously adopted the Plan for the benefit of eligible
employees;


WHEREAS, Section 9.1 of the Plan permits the Company to amend the Plan at any
time; and


WHEREAS, the Company desires to amend the Plan to make Company Restorative
Contributions discretionary;


NOW, THEREFORE, the Plan is hereby amended as follows effective August 1, 2016.


1.Section 3.5 of the Plan is amended to read in its entirety as follows:


3.5    Company Restorative Contributions. For each Plan Year, the Company may in
its sole discretion credit a Participant’s Discretionary Contribution Account
with a Company Restorative Contribution. The amount of the Company Restorative
Contribution allocated to a Participant, if any, may equal the matching
contribution that would have been allocated to the Participant under the Savings
Plan but for the limitations under Code sections 402(g), 401(a)(17), and 415,
determined as if the definition of “compensation” under the Savings Plan was the
same as the definition of “Compensation” under the Plan and contingent upon the
Participant making the maximum permissible Elective Deferral under the terms of
the Savings Plan and Code section 402(g). The Company may further condition
allocation of a Company Restorative Contribution on the Participant being an
employee of a Participating Company or an Affiliate (x) as of the last day of
such Plan Year and (y) as of the date the contribution is credited for such Plan
Year.


2.Except as herein amended, the terms of the Plan as in effect immediately
preceding the date hereof shall continue in full force and effect.




1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has adopted and executed this First Amendment to
the Plan this 1st day of August, 2016.


 
Exterran Energy Solutions, L.P.
 
 
 
 
 
/s/ Christine M. Michel
 
 
By:
Christine M. Michel
 
 
Its:
Senior Vice President Global Human Resources and Communications
 





2